Lumpkin, J.
1. In a declaration based on breach of contract, an allegation that the defendant ordered a ear-load of "No. 2 mixed corn;” at a stipulated price per bushel, and that the plaintiffs shipped to the defendant a car-load of “No. 2 yellow corn,” is not sufficient on its face to show a compliance by the plaintiffs with their contract, in the absence of allegations that the corn ordered and that shipped were the same, or that the defendant accepted the corn shipped.
2. Where it is uncertain, from the language of a declaration, whether it intends to allege delivery to the defendant at the point of shipment or at the point of destination, or any delivery at all to the defendant, a special demurrer raising that point should be sustained.
3. The error in overruling the demurrer, for the reasons above indicated, which is set up in the cross-bill of exceptions, controlling the case, and subsequent proceedings going for naught, the original bill of exceptions is dismissed.

Judgment reversed on cross-bill of exceptions. Mam bill dismissed.


All the Justices concur, except Pish, G. J., absent.